  Case 18-17973       Doc 46   Filed 10/06/20 Entered 10/06/20 16:04:51                  Desc Main
                                  Document Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     18-17973
Bob Herron                                    )
                                              )               Chapter: 13
                                              )
                                                              Honorable Carol A. Doyle
                                              )
                                              )
               Debtor(s)                      )

                      ORDER GRANTING MOTION TO SELL PROPERTY

     THIS CAUSE COMING ON TO BE HEARD on the motion of Debtor to USE SELL OR
LEASE PROPERTY 363(b);

  IT IS HEREBY ORDERED:

  1. That Debtor's Motion SELL PROPERTY located at 4002 Madison St Bellwood, IL 60104 is
granted.

  2. The mortgage lien held by Wells Fargo Bank Bank must be paid in full at closing pursuant to a
proper payoff letter or, in the event of a short-sale, Wells Fargo must approve the short sale.

   3. Debtor must provide the Trustee with a complete copy of the closing statement within 10 days of
closing.

  4. Debtor may be paid the first $15,000 as his homestead exemption.

   5. Debtor expects to pay the amount owed under his plan in full pursuant to the Trustee's provided
pay off amount. In the event the Debtor's proceeds from sale do not allow for him to pay the case off,
then any proceeds in excess of Debtor's homestead exemption must be paid to the Chapter 13 Trustee to
be applied to Debtors plan base.

6. Shortened notice of the motion is approved.

7. The closing on the sale must occur within 90 days from the date of entry of this order.

                                                          Enter:



                                                                   Honorable Carol A. Doyle
Dated: October 06, 2020                                            United States Bankruptcy Judge
Case 18-17973      Doc 46   Filed 10/06/20 Entered 10/06/20 16:04:51   Desc Main
                               Document Page 2 of 2
Prepared by:
David H. Cutler, ESQ
Cutler & Associates Ltd.
4131 Main St.
Skokie IL 60076
(847) 673-8600
